Walker, J.
We find, on inspection of the record in this case, that the service of citation is fatally defective. There were two defendants sued, and it does not appear, either from the original return of the sheriff, or his amendment thereto, that service was properly made on but one of them, and which one it is impossible to tell.
The defendant McAlpine died before judgment, and judgment by default was taken against Willis. Upon the authority of Roberts v. Stockslager, 4 Tex., 307, and Covington v. Burleson, 28 Tex., 368, the judgment must be reversed on error, which is accordingly done, and cause remanded.
Reversed and remanded.